76 F.2d 1002 (1935)
AMERICAN BRAKE SHOE & FOUNDRY COMPANY, Plaintiff,
v.
INTERBOROUGH RAPID TRANSIT COMPANY, Defendant.
CITY OF NEW YORK, Appellant,
v.
AMERICAN BRAKE SHOE & FOUNDRY COMPANY, Appellees.
No. 313.
Circuit Court of Appeals, Second Circuit.
April 1, 1935.
Paul Windels, Corp. Counsel, of New York City (Samuel Seabury, Charles Dickerman Williams, and William G. Mulligan, Jr., all of New York City, of counsel), for City of New York.
Miller, Boston & Owen, of New York City (Carl. M. Owen and Mark F. Hughes, both of New York City, of counsel), for receiver of Interborough Rapid Transit Co.
Hughes, Schurman & Dwight, of New York City (Charles E. Hughes, Jr., and Allen S. Hubbard, both of New York City, of counsel), for receiver of Manhattan Ry. Co.
Davis, Polk, Wardwell, Gardiner & Reed, of New York City. (Edwin S. S. Sunderland, Chester F. Leonard, and Frederick Sheffield, all of New York City, of counsel), for Guaranty T. Co.
Charles Franklin, of New York City (Edward J. Schmuck and Daniel Cook, both of New York City, of counsel), for Manhattan Ry. Co.
Before L. HAND, SWAN, and AUGUSTUS N. HAND, Circuit Judges.
*1003 PER CURIAM.
Decree (10 F. Supp. 512) affirmed on opinion below.